Title: From George Washington to Benjamin Lincoln, 30 September 1782
From: Washington, George
To: Lincoln, Benjamin


                  
                     Sir
                     Head Quarters 30th Sept. 1782
                  
                  Inclosed are the Annual Returns of the Men engaged in the Service of U. States from each State composing the Army under my immediate Command.  You will be pleased to lay them before Congress.  I am &c.
                  
                     G.W.
                     
                  
               